Citation Nr: 0807097	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-31 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for internal hemorrhoids.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1998 to October 
2002.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for internal hemorrhoids, evaluated as noncompensable, 
effective October 2, 2002.  After an August 2006 Board 
remand, an October 2007 rating decision assigned a 20 percent 
evaluation, effective October 2, 2002.


FINDING OF FACT

The competent medical evidence shows that the veteran's 
internal hemorrhoids do not result in impairment of sphincter 
control with occasional involuntary bowel movements that 
necessitate the wearing of a pad; stricture of the rectum and 
anus, with moderate reduction of lumen or moderate constant 
leakage; moderate, persistent or frequently recurring 
prolapse of rectum; marked interference with employment 
beyond that contemplated by the current disability 
evaluation; or frequent periods of hospitalization.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Codes 7332-7334, 7336 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's hemorrhoids claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant was afforded a VA 
medical examination in March 2007.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Again, the veteran has 
stated that he has no other evidence or records.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that a 20 percent rating is 
warranted for internal or external hemorrhoids with 
persistent bleeding and secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336.  Diagnostic Code 
7336 does not provide an evaluation in excess of 20 percent 
for hemorrhoids and therefore an increased evaluation is not 
possible under this provision.  

Evaluations in excess of 20 percent are provided for related 
conditions under 38 C.F.R. § 4.114.  A 30 percent evaluation 
is warranted for impairment of sphincter control of the 
rectum and anus with occasional involuntary bowel movements, 
necessitating wearing of pad, Diagnostic Code 7332; stricture 
of the rectum and anus, with moderate reduction of lumen, or 
moderate constant leakage, Diagnostic Code 7333; and 
moderate, persistent or frequently recurring prolapse of the 
rectum, Diagnostic Code 7334.  

The evidence of record weighs strongly against a 30 percent 
evaluation under Diagnostic Codes 7332-7334.  The report of a 
March 2007 VA examination provides that there was no history 
of rectal prolapse, fecal incontinence or perianal discharge.  
Physical examination revealed that there was no anorectal 
fistula, anal or rectal stricture, impairment of the 
sphincter or rectal prolapse.  The examination specifically 
noted that there were no other significant physical findings.  
As such, a higher schedular rating is not available.

The Board observes that in exceptional cases where a 
schedular evaluation is found to be inadequate, consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities" is made.  38 
C.F.R. § 3.321 (2007).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

However, the evidence of record in the current claim does not 
include employment records showing marked interference with 
employment beyond that contemplated by the veteran's current 
20 percent evaluation, or treatment records showing frequent 
periods of hospitalization.  The March 2007 VA examination 
report provides that the veteran was currently employed full 
time.  He had lost no time from work during the previous 12 
months.  His internal hemorrhoids had no significant effects 
on his usual occupation and no effects on usual daily 
activities.  Thus, the Board finds that there is no evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's internal hemorrhoids 
that would take his case outside the norm so as to warrant an 
extraschedular rating.  Referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An initial evaluation in excess of 20 percent for internal 
hemorrhoids is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


